—Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about October 21, 1997, which granted defendants’ motions for summary judgment dismissing the compliant, unanimously affirmed, without costs.
The action was properly dismissed in view of the meteorological evidence showing that within the six-hour period before and four-hour period after plaintiff’s fall, there was a snowfall accumulation of about half an inch, including precipitation at the time of the fall, sub-freezing temperatures, and winds gusting to 24 mph, and in the absence of any evidence showing that any of the defendants had undertaken any snow removal efforts in connection with that snowfall before plaintiffs fall (see, Valentine v City of New York, 57 NY2d 932, affg 86 AD2d 381; Keane v City of New York, 208 AD2d 457). We reject plaintiffs characterization of the meteorological evidence as showing only “trace amounts” of snow that could not have caused him to fall, and it is pure speculation for him to argue *447that he fell on “old” snow negligently removed, rather than on a fresh accumulation (see, Simmons v Metropolitan Life Ins. Co., 84 NY2d 972). Concur — Rosenberger, J. P., Nardelli, Williams and Rubin, JJ.